In dissenting from the opinion of the majority of the court, I deem it necessary to state that the testimony on behalf of the state shows that prior to this case defendant had been convicted or entered a plea of guilty to a violation of the prohibitory liquor laws of the state, but it does not show any positive knowledge of the witness, on behalf of the state, as to the transporting of the whisky charged in the information. The prosecuting witness testifying that the cars came from the northwest into Leedy, and then passed out of his sight and stopped upon the street. The witness does not know whether the defendant had the pint of whisky when they drove into town, or whether he secured the whisky as testified to by the defendant and the other witnesses who were present. All the state's witness knew, or testified to, was that the defendant had the pint of whisky in his pocket when he searched him, after approaching the defendant's car and commanding him to consider himself under arrest.
The defendant in this case is not charged with possession of intoxicating liquor, but charged with transporting. Under our statute it is a penitentiary offense upon a second conviction for the violation of the prohibitory laws of our state and in this case the defendant was sentenced to the state penitentiary for a period of five years, and to pay a fine of fifty dollars, on a charge of transporting one pint of whisky. *Page 4 
It is true the prosecuting witness states that he had seen the defendant earlier in the evening at a drug store getting some empty bottles, and just prior to the taking of the defendant into custody he saw two cars drive into Leedy, passing out of sight and then stopped; that he afterwards heard some loud talking, and claimed the parties were disturbing the peace by using profane language, and he walked up the street a distance of about two blocks to where the cars were, and there saw two girls and two men standing by the side of one of the cars, and, when he asked what was going on, one of them said, "Hell, we were rolling a cigarette." He went on to the next car which was occupied by the defendant and a man by the name of Dalton; he told them to consider themselves under arrest and got on the running board of the car, and some of the occupants started the car.
If the testimony of the state be true, the car had not been moved until after the witness claims he had taken them into custody and, therefore, it could not have been a voluntary transportation. Under the evidence contained in the record, I feel compelled to state that in my opinion the verdict in this case is contrary to the evidence, in view of the fact that several of the parties, who were present at the time the witness of the state came up to where the cars were stopped, testified that they had bought the whisky from a man there at the place where the cars were stopped, and had used the funnel, found in the car, to pour it into the pint bottles, and that the cars had not moved since they had procured the whisky. A mere suspicion of the officer, arresting the defendant, that they had brought the whiskey with them when they came from the west into the town of Leedy is insufficient, in my judgment, to sustain a conviction and send a man to the penitentiary for a term of five years. *Page 5 
This court has repeatedly held that it will not disturb the judgment on account of the sufficiency of the evidence when there is any competent evidence to support the judgment. It is equally well settled that it is not only the province but the duty of the court to set aside the judgment when it is contrary to the evidence, or where there is no competent evidence to support it. In my opinion, the testimony in this case is too indefinite and uncertain to sustain the judgment and sentence, and the motion of the defendant for a new trial should have been sustained.